REQUESTED BY: William J. Edwards, Deputy Director, Department of Motor Vehicles.
May a person who holds a valid motorcycle operator's license or permit, as provided in section 60-403.01, R.R.S. 1943, operate a moped?
No.
LB 23, passed by the last Legislature, provides in Section 4 that:
   "No person shall operate a moped upon the streets, alleys or public highways of the State of Nebraska unless such person has 1) a valid motor vehicle operator's license or 2) a valid school or learner's permit."
This section does not specifically authorize the operation of a moped by those holding only a motorcycle operator's license or permit and we think rightly so. The motorcycle operator's license or permit was intended solely to insure that persons operating motorcycles demonstrate sufficient proficiency in the operation of the motorcycle to guarantee not only their own safety but the safety of all Nebraska citizens. See Legislative History of section 40-403.01, R.R.S. 1943, specifically Hearings before the Committees of Public Works and Government and Military Affairs, April 6, 1967, and March 11, 1971, respectively.
The motorcycle operator's license or permit is a limited permit to operate motorcycles only. A moped is not a motorcycle as that term is defined in Chapter 60. The Legislature may make specific provision for the type of license or permit which a person is required to possess in order to operate a moped on the alleys, streets and public highways of Nebraska, and it has clearly done so in LB 23.
We feel this conclusion is consistent with other language in LB 23, specifically section 13 which provides that an individual who operates a moped with a school or learner's permit should do so under the supervision of licensed motor vehicle operator and not a licensed motorcycle operator.